 



Exhibit 10.1

THE CHUBB CORPORATION

ASSET MANAGERS INCENTIVE COMPENSATION PLAN (2005)

(As Amended and Restated, Effective January 1, 2005)

      WHEREAS, The Chubb Corporation Investment Department/ Asset Managers, Inc.
Incentive Compensation Plan (the “Former Plan”) was originally effective
January 1, 1987;

      WHEREAS, the Former Plan provided incentive compensation, in accordance
with the purpose set forth in Section 1 below, to certain employees of Chubb
Asset Managers, Inc., a wholly-owned subsidiary of The Chubb Corporation (the
“Corporation”);

      WHEREAS, the employees who participated in the Former Plan who are still
employed by the Corporation’s controlled group of entities are now employees of
Federal Insurance Company, also a wholly-owned subsidiary of the Corporation;

      WHEREAS, the Corporation desires to amend and restate the Former Plan to
make various changes to it so that its operation is more consistent with the
operation of other incentive plans sponsored by the Corporation for its
executives and to give its participants the opportunity to defer the payment of
the incentive compensation awarded under it;

      NOW, THEREFORE, the Former Plan is hereby amended and restated and renamed
“The Chubb Corporation Asset Managers Incentive Compensation Plan (2005),” all
effective as of January 1, 2005, as set forth on the following pages.

      SECTION 1.     Purpose

      The purpose of The Chubb Corporation Asset Managers Incentive Compensation
Plan (2005) (the “Plan”) is to provide annual and long-term cash incentives to
key employees of Federal Insurance Company, a wholly-owned subsidiary of the
Corporation and currently the sole participating employer in the Plan (and to
key employees of the Corporation or any of its other subsidiaries who become
participating employers in the Plan in the future, if any), whose primary
responsibility is to manage the Corporation’s invested assets.

      SECTION 2.     Definitions. Capitalized terms used herein without
definition shall have the respective meanings set forth below:

      “Annual Award” means the Annual Award Segment of the Target Award that is
approved for payment by the OCC.

      “Annual Award Segment” means that portion of the Target Award that is
determined by evaluating the performance of each Participant or group of
Participants with respect to one or more asset classes against specific
performance goals and during a one-year performance cycle.

      “Board of Directors” means the Board of Directors of the Corporation.

      “Cause” means (i) the willful failure of a Participant to perform
substantially his or her employment-related duties; (ii) a Participant’s willful
or serious misconduct that has caused or could reasonably be expected to result
in material injury to the business or reputation of the Corporation or any of
subsidiaries or affiliates; (iii) a Participant’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; or (iv) the
breach by a Participant of any written covenant or agreement with the
Corporation (or any participating employer) or of any material written policy of
the Corporation (or any participating employer), provided that if a Participant
is a party to an employment or individual severance agreement with the
Corporation (or any participating employer) that defines the term “Cause” then,
with respect to any Annual Award or Long-Term Award that may be paid to such
Participant, “Cause” shall have the meaning set forth in such agreement.

      “CFO” means the Corporation’s Chief Financial Officer.



--------------------------------------------------------------------------------



 



      “Change in Control” means the first occurrence of any of the following
events after the effective date of this amended and restated Plan:



        (i) the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended), other than
the Corporation, any of its subsidiaries, and any employee benefit plan of the
Corporation or its subsidiaries, of 20% or more of the combined voting power of
the Corporation’s then outstanding voting securities;           (ii) the persons
who were serving as the members of the Board of Directors immediately prior to
the commencement of a proxy contest relating to the election of directors or a
tender or exchange offer for voting securities of the Corporation (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
Board of Directors (or the board of directors of any successor to the
Corporation) at any time within one year of the election of directors as a
result of such contest or the purchase or exchange of voting securities of the
Corporation pursuant to such offer, provided that any director elected to the
Board of Directors, or nominated for election, by a majority of the Incumbent
Directors then still in office and whose nomination or election was not made at
the request or direction of the person(s) initiating such contest or making such
offer shall be deemed to be an Incumbent Director for purposes of this
clause (ii);           (iii) the shareholders of the Corporation approve a
merger, reorganization or consolidation of the Corporation, which is consummated
and as a result of which persons who were shareholders of the Corporation
immediately prior to such merger, reorganization or consolidation, do not,
immediately thereafter, own, directly or indirectly and in substantially the
same proportions as their ownership of the stock of the Corporation immediately
prior to the merger, reorganization or consolidation, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
(x) the merged, reorganized or consolidated Corporation or (y) an entity that,
directly or indirectly, owns more than 50% of the combined voting power entitled
to vote generally in the election of directors of the corporation described in
subclause (x); and           (iv) the shareholders of the Corporation approve a
sale, transfer or other disposition of all or substantially all of the assets of
the Corporation, which is consummated and immediately following which the
persons who were shareholders of the Corporation immediately prior to such sale,
transfer or disposition, do not own, directly or indirectly and in substantially
the same proportions as their ownership of the stock of the Corporation
immediately prior to the sale, transfer or disposition, of more than 50% of the
combined voting power entitled to vote generally in the election of directors of
(x) the entity or entities to which such assets are sold or transferred or
(y) an entity that, directly or indirectly, owns more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
entities described in subclause (x).

      “Corporation” means The Chubb Corporation.

      “Effective Date” means January 1, 2005. (The Plan was originally effective
January 1, 1987.)

      “Long-Term Award” means the Long-Term Award Segment of the Target Award
that is approved for payment by the OCC.

      “Long-Term Award Segment” means that portion of the Target Award that is
determined by evaluating the performance of each Participant or group of
Participants with respect to one or more asset classes against specific
performance goals and during a specified performance cycle of more than one
year.

      “OCC” means the Organization & Compensation Committee of the Board of
Directors.

      “Participant” means a key employee of Federal Insurance Company (or any
other participating employer in the Plan) whose primary responsibility is to
manage the Corporation’s invested assets and who is selected by the CFO for a
potential award under the Plan.

      “Pension Plan” means the Pension Plan of The Chubb Corporation, Chubb &
Son Inc., and Participating Affiliates.

      “Plan Year” means the Corporation’s fiscal year.



--------------------------------------------------------------------------------



 



      “Qualified Termination” means termination of employment due to death,
becoming “Disabled” (as defined in the Pension Plan), or retirement on or after
the Participant attains his or her “Early Retirement Age” or “Normal Retirement
Date” (both as defined in the Pension Plan).

      “Target Award” means a cash bonus for a Participant or a group of
Participants that is recommended by the CFO to the OCC that may become payable
if specific performance goals are met with respect to one or more asset classes.
There may also be potential cash bonuses payable for performance above or below
the Target Award level.

      SECTION 3.     Administration

      The Plan shall be administered by the OCC. Subject to the provisions of
the Plan, the OCC is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
determination of the OCC in the administration of the Plan, as described herein,
shall be final and conclusive. The OCC may, in its discretion, delegate its
administrative authority as it deems proper to the CFO, except that it may not
delegate its authority to approve Target Awards (and potential awards above and
below the Target Award level, if any) (all as described below) or to make award
determinations.

      SECTION 4.     Covered Employees

      Potential awards under the Plan may be granted to those key employees of
Federal Insurance Company (and to key employees of any other participating
employer in the Plan, if any) whose primary responsibility is to manage the
Corporation’s invested assets, as selected by the CFO in his or her sole and
absolute discretion.

      SECTION 5.     Target Award Determination

      As soon as practicable after the beginning of each Plan Year, the CFO
shall designate Participants for such Plan Year and recommend to the OCC Target
Awards (and, if the CFO so chooses, awards above and below the Target Award
level) for each Participant or group of Participants and with respect to one or
more asset classes. Target Awards shall include an Annual Award Segment and a
Long-Term Award Segment. The CFO shall recommend the specific performance goals
related to an Annual Award Segment and Long-Term Award Segment to the OCC. The
recommended performance goals, Target Awards, and any awards above or below the
Target Award level shall be presented to the OCC at its first meeting of each
Plan Year (or earlier) by the CFO (or his or her designee) for approval. The OCC
shall consider the recommendations, and either approve them as presented or
revise some or all of them before approving them.

      SECTION 6.     Individual Award Determination

      After an Annual Award Segment and/or a Long-Term Award Segment has
elapsed, the CFO, in his or her discretion, will recommend individual awards
after comparing the individual Participant’s or group of Participants’
performance with respect to one or more asset classes as required for the Target
Awards (and for awards above and below the Target Award level, if any). The CFO
(or his or her designee) will present the individual and/or group award
recommendations to the OCC for its approval at its first meeting of the
respective Plan Year (or earlier) for the Annual Award and Long-Term Award
Segments.



        (a) Annual Award — The Annual Award (if any) will be determined at the
meeting described above by evaluating the Participant’s and/or group of
Participants’ performance with respect to one or more asset classes for the
immediately preceding Annual Award Segment.           (b) Long-Term Award — The
Long-Term Award (if any) will be determined at the meeting described above by
evaluating the Participant’s and/or group of Participants’ cumulative
performance with respect to one or more asset classes for the Long-Term Award
Segment that ended on the December 31 before the date of the meeting.



--------------------------------------------------------------------------------



 



      SECTION 7.     Award Payment

      Annual Awards and Long-Term Awards that have been approved in accordance
with Sections 6(a) and 6(b), respectively, shall be paid as follows:



        (a) Annual Award Payment. Except to the extent a Participant defers all
or a portion of such payment (pursuant to Section 7(c)), Annual Awards shall be
paid in cash as soon as practicable after the OCC has approved the Annual Award
pursuant to Section 6(a).           (b) Long-Term Award Payment. Except to the
extent a Participant defers all or a portion of such payment (pursuant to
Section 7(c)), Long-Term Awards shall be paid in cash as soon as practicable
after the OCC’s first meeting of the fourth Plan Year beginning after the end of
the Long-Term Award Segment.           (c) Participants may defer all or a
portion of an Annual Award and/or a Long-Term Award that otherwise becomes
payable under Section 6(a) and/or Section 6(b), respectively, under the terms
and conditions of The Chubb Corporation Key Employee Deferred Compensation Plan
(2005), or any successor plan or program.           (d) Payments under
Sections 7(a) and 7(b) will only be made to those Participants who are eligible
to receive such payments pursuant to Sections 8(g) and 8(h).

      SECTION 8.     Miscellaneous Provisions

      (a) Except in the event of the death of a Participant, the rights and
interests of a Participant under the Plan may not be assigned, encumbered or
transferred.

      (b) No employee or other person shall have any right to be granted a
potential award under the Plan. Neither the Plan nor any action taken thereunder
shall be construed as giving any employee or other person any right to continued
employment by the Corporation or any of its subsidiaries.

      (c) Award payments shall be treated as compensation under the Excess
Benefit Plan of The Chubb Corporation, Chubb & Son Inc., and Participating
Affiliates, but shall not be deemed compensation in determining the amount of
any entitlement under any other employee benefit plan of the Corporation, unless
so provided under the terms of such plan.

      (d) All payments made under the Plan shall be made by the Corporation from
its general assets. The Corporation shall have the right to deduct from all
awards paid under the Plan any taxes required by law to be withheld with respect
to such awards.

      (e) The Plan shall be construed in accordance with and governed by the
laws of the state of New Jersey (without reference to the principles of conflict
of laws).

      (f) Each Participant shall designate in a manner determined by the OCC a
beneficiary to receive payments due hereunder in the event of such Participant’s
death. Each beneficiary designation shall be substantially in the form set forth
in Appendix A attached hereto and shall be effective only when filed with the
OCC during the Participant’s lifetime. Any beneficiary designation may be
changed by a Participant without the consent of any previously designated
beneficiary or any other person by the filing of a new beneficiary designation
with the OCC. The filing of a new beneficiary designation shall cancel all
beneficiary designations previously filed. If a Participant fails to designate a
beneficiary or if no designated beneficiary survives the Participant, the
beneficiary shall be the estate of the Participant.

      (g) Conditions to Annual Award Payment

      (i) Except as described below, and unless otherwise determined by the OCC
in its sole discretion, Participants who terminate employment (either
voluntarily or involuntarily) prior to the Annual Award payment date set forth
in Section 7(a) shall not receive payment with respect to any potential or
approved Annual Award.



--------------------------------------------------------------------------------



 



      (ii) Except as otherwise determined by the OCC in its sole discretion, if
a Participant experiences a Qualified Termination within the first six months of
an Annual Award Segment, the Participant shall not receive payment of the
potential Annual Award.

      (iii) The CFO may, in his or her sole discretion, permit a Participant who
experiences a Qualified Termination on or after the first day of the seventh
month (but on or before the last day) of an Annual Award Segment, to receive
(provided the OCC, pursuant to Section 6(a), determines that an Annual Award
should be paid for such Annual Award Segment) a prorated portion of his or her
Annual Award, payable in accordance with Section 7(a). A Participant’s prorated
Annual Award shall be determined by multiplying the amount of the Annual Award
by a fraction, the numerator of which shall be the number of full calendar
months from the start of the Annual Award Segment through the date of the
Qualified Termination, and the denominator of which shall be 12.

      (iv) Except as otherwise determined by the OCC in its sole discretion, a
Participant who experiences a Qualified Termination after an Annual Award
Segment has ended but before such Annual Award has been paid shall be entitled
to receive (provided the OCC, pursuant to Section 6(a), determines that an
Annual Award should be paid for such Annual Award Segment) payment of such
Annual Award in accordance with Section 7(a).

      (v) Except as otherwise determined by the OCC in its sole discretion, a
Participant whose employment is involuntarily terminated and whose position is
classified as “outsourced” on the Corporation’s (or applicable participating
employer’s) payroll records after an Annual Award Segment has ended but before
the Annual Award has been paid shall be entitled to receive (provided the OCC,
pursuant to Section 6(a), determines that an Annual Award should be paid for
such Annual Award Segment) payment of such Annual Award in accordance with
Section 7(a).

      (vi) Except as otherwise determined by the OCC in its sole discretion, a
Participant whose employment is involuntarily terminated for reasons other than
Cause after the Annual Award Segment but prior to the Annual Award payment date
(set forth in Section 7(a)) shall be entitled to receive (provided the OCC,
pursuant to Section 6(a), determines that an Annual Award should be paid for
such Annual Award Segment) payment of such Annual Award in accordance with
Section 7(a).

      (h) Conditions to Long-Term Award Payment

      (i) Except as described below, and unless otherwise determined by the OCC
in its sole discretion, Participants who terminate employment (either
voluntarily or involuntarily) prior to the Long-Term Award payment date set
forth in Section 7(b) shall not receive payment with respect to any potential or
approved Long-Term Award.

      (ii) Except as otherwise determined by the OCC in its sole discretion, if
a Participant experiences a Qualified Termination within the first six months of
a Long-Term Award Segment, the Participant shall not receive payment of the
potential Long-Term Award.

      (iii) Except as otherwise determined by the OCC in its sole discretion, a
Participant who experiences a Qualified Termination on or after the first day of
the seventh month (but on or before the last day) of a Long-Term Award Segment
shall receive (provided the OCC, pursuant to Section 6(b), determines that a
Long-Term Award shall be paid for such Long-Term Award Segment) a prorated
portion of his or her Long-Term Award, payable as soon as practicable after the
OCC determines, pursuant to Section 6(b), that a Long-Term Award shall be paid
for such Long-Term Award Segment. A Participant’s prorated Long-Term Award shall
be determined by multiplying the amount of the Long-Term Award by a fraction,
the numerator of which shall be the number of full calendar months from the
start of the Long-Term Award Segment through the date of the Qualified
Termination, and the denominator of which shall be 60.

      (iv) Except as otherwise determined by the OCC in its sole discretion, a
Participant who experiences a Qualified Termination after a Long-Term Award
Segment has ended but before such Long-Term Award has been paid shall be
entitled to receive (provided the OCC, pursuant to Section 6(b), has determined
that a Long-Term Award should be paid for such Long-Term Award Segment) payment
of such Long-Term Award as soon as practicable after his or her Qualified



--------------------------------------------------------------------------------



 



Termination (or as soon as practicable after the OCC determines that a Long-Term
Award should be paid for such Long-Term Award Segment if such Qualified
Termination occurs prior to the OCC’s approval); provided that no such payment
may be made later than 2 1/2 months after the end of the Plan Year in which the
Qualified Termination occurs.

      (v) Except as otherwise determined by the OCC in its sole discretion, a
Participant whose employment is involuntarily terminated and whose position is
classified as “outsourced” on the Corporation’s (or applicable participating
employer’s) payroll records after a Long-Term Award Segment has ended but before
the Long-Term Award has been paid shall be entitled to receive (provided the
OCC, pursuant to Section 6(b), has determined that a Long-Term Award should be
paid for such Long-Term Award Segment) payment of such Long-Term Award as soon
as practicable after his or her termination of employment (or as soon as
practicable after the OCC determines that a Long-Term Award should be paid for
such Long-Term Award Segment if such termination of employment occurs prior to
the OCC’s approval); provided that no such payment may be made later than 2 1/2
months after the end of the Plan Year in which the termination of employment
occurs.

      (vi) Except as otherwise determined by the OCC in its sole discretion, a
Participant whose employment is involuntarily terminated for reasons other than
for Cause after the beginning of the fourth plan year beginning after the end of
the Long-Term Segment but prior to the Long-Term Award payment date (set forth
in Section 7(b)) shall be entitled to receive (provided the OCC, pursuant to
Section 6(b), has determined that a Long-Term Award should be paid for such
Long-Term Award Segment) payment of such Long-Term Award as soon as practicable
after his or her termination of employment.

      (i) All potential Long-Term Awards and Long-Term Award Segments that are
in progress as of January 1, 2005 shall be subject to the terms and conditions
of the Plan, as amended and restated effective January 1, 2005. The OCC may, in
its sole discretion, adjust the Target Awards (and awards above or below the
Target Award level, if any) related to such potential and outstanding Long-Term
Awards as it desires or deems necessary. Long-Term Award Segments that have been
completed but for which Long-Term Awards have not been paid as of the Effective
Date shall be subject to the terms and conditions of the Plan as in effect prior
to this amendment and restatement.

      (j) Upon a Change in Control that occurs during an Annual Award Segment or
Long-Term Award Segment, at least the Target Award value of any potential and
outstanding Annual Awards and Long-Term Awards subject to this Plan shall become
due and payable, subject to any upward (but not downward) adjustment that the
CFO, in his or her sole discretion, believes should be made to reflect the
Change in Control more equitably and/or to reflect a Participant’s actual
performance from the end of the Annual Award Segment or Long-Term Award Segment
to the Change in Control. Upon a Change in Control that occurs after an Annual
Award Segment and/or Long-Term Award Segment (provided that the OCC determines,
pursuant to Sections 6(a) and/or 6(b) that an Annual Award and/or Long-Term
Award shall be paid for such Annual Award Segment and/or Long-Term Award
Segment), such Award(s) shall become due and payable. Payments made on account
of a Change in Control shall be made in cash as soon as practicable after the
Change in Control becomes effective.

      (k) The Board of Directors may amend or terminate the Plan, in whole or in
part, at any time.

      (l) Nothing contained in this Plan, nor any action taken hereunder, shall
be construed as a contract of employment, or as giving any Participant any right
to be retained in the employ of the Corporation, as applicable.

      (m) If the Corporation undergoes a Change in Control pursuant to
subsections (iii) or (iv) of such definition, then the obligations created
hereunder shall become obligations of the acquirer or successor entity.



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, The Chubb Corporation has caused this Plan to be duly
executed this                     day of                     , 2005.



  THE CHUBB CORPORATION



  By: 

 

--------------------------------------------------------------------------------



  Title: 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



APPENDIX A

THE CHUBB CORPORATION

ASSET MANAGERS INCENTIVE COMPENSATION PLAN (2005)

(As Amended and Restated, Effective January 1, 2005)

BENEFICIARY DESIGNATION FORM

      This Form is for your use under The Chubb Corporation Asset Managers
Incentive Compensation Plan (2005) (the “Plan”) to name a beneficiary for the
Annual and Long-Term Award payments that may be payable to you from the Plan.
You should complete the Form, sign it, have it signed by your employer, and date
it.

*          *          *          *

      I understand that in the event of my death before I receive either the
Annual and/or Long-Term Award payment that may be payable to me under the Plan,
the Annual and/or Long-Term Award payment will be paid to the beneficiary
designated by me below or, if none or if my designated beneficiary predeceases
me, to my estate. I further understand that the last beneficiary designation
filed by me during my lifetime and accepted by The Chubb Corporation Board of
Directors’ Organization & Compensation Committee cancels all prior beneficiary
designations previously filed by me under the Plan.

      I hereby state that                                           [insert
name], residing at
                                                                                                      
[insert address], whose Social Security number is
                                         , is designated as my beneficiary.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature of Participant
  Date     ACCEPTED:    

--------------------------------------------------------------------------------

    The Chubb Corporation Board of Directors’ Organization & Compensation
Committee    
By:     

--------------------------------------------------------------------------------

   
Date:     

--------------------------------------------------------------------------------

A-1